COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER ON MOTION

 Cause number:            01-18-00906-CR
 Style:                   Kiara Taylor v. The State of Texas
 Date motion filed*:      February 21, 2019
 Type of motion:          Fourth Motion for Extension of Time to File Reporter’s Record
 Party filing motion:     Court Reporter Jennifer Slessinger
 Document to be filed:    Reporter’s Record

Is appeal accelerated?      No.

 If motion to extend time:
        Original due date:                 December 3, 2018
        Number of extensions granted:          3      Current Due Date: February 25, 2019
        Date Requested:                    March 8, 2019 (95 days from original deadline)

Ordered that motion is:
       Granted
              If document is to be filed, document due: March 8, 2019.
                    No further extensions of time will be granted.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: The Clerk of this Court’s February 4, 2019 notice stated that this Court granted
         the reporter’s third extension request until February 25, 2019, with no further
         extensions to be granted absent extraordinary circumstances. Because the court
         reporter’s fourth extension request provides extraordinary circumstances, it is
         granted, but the reporter is warned that no further extensions will be granted. See
         TEX. R. APP. P. 10.5(b)(1)(C), 35.3(c). Accordingly, if the reporter’s record is not filed
         by March 8, 2019, the Court may abate for a show-cause hearing to determine whether
         Jennifer Slessinger should be held in contempt. See TEX. R. APP. P. 37.3(a)(2).

Judge’s signature: ___/s/ Justice Evelyn V. Keyes________
                   x Acting individually        Acting for the Court
Date: _February 26, 2019______